DETAILED ACTION
	Applicant’s amendment and remarks filed January 13, 2021 are acknowledged and entered.  Claims 1, 4-7, 13-16, 23, 26, 28 and 35-38 are under examination.  The elected species is IFNAR1.  Therefore, new claims 41 and 42 are withdrawn from consideration.

Response to Amendment
The rejection of claims 7 and 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is either moot or withdrawn in view of Applicant’s amendment filed January 13, 2021.  
The rejection of claims 1, 2, 4-8, 13-16, 23, 26 and 35-37 under 35 U.S.C. 102(a)(2) as being anticipated by Adamson et al. (WO 2014/199166 A1, “Adamson”), is either moot in view of canceled claims, or withdrawn in view of Applicant’s amendment requiring knock-out of gene expression as opposed to reduction of expression.  Since Adamson discloses the use of inhibitors that do not genetically knock-out expression of genes, the rejection is withdrawn.
All rejections that relied on the Adamson reference under 35 U.S.C. 103 are either moot in view of canceled claims, or withdrawn in view of Applicant’s amendment requiring knock-out of gene expression as opposed to reduction of expression.  In particular, it is noted that the rejection over Adamson in view of Sander and Joung (Nat. Biotechnol., April 2014, 32(4):347-355, “Sander”, of record in the IDS filed 2/6/2019) is withdrawn in view of Applicant’s amendment and accompanying remarks.  Adamson’s use of inhibitors included siRNAs and antibodies, but did not appear to contemplate knock-out.  The examiner relied on the teachings of 

Claims Summary
	The claims, in various embodiments, are directed to a method of replicating an Orthomyxoviridae or Paramyxoviridae virus (claim 1), comprising the steps of:
Obtaining a population of cells (e.g., CEF (claim 14)) having a genetic modification in the genome of the cells introduced by a programmable nuclease (e.g., RGEN (claims 4-5)) which knocks out the expression of an antiviral gene (e.g., in the type I, II or III IFN pathway (claim 35)) in the cells compared to isogenic cells without the modification.  The nuclease introduces a deletion, substitution or insertion into the antiviral gene or a regulatory region thereof (claim 6).  The genetic modification is a transgene which encodes a polynucleotide that knocks out expression of an antiviral gene in the cell (claim 7).  The antiviral gene is interferon alpha and beta receptor subunit 1, IFNAR1 (claims 13 and 36).   
Inoculating the cells in vitro with the virus.  The virus is, for example, influenza A, B, or C, and is a human virus (claims 15 and 16)), or is NDV (claim 38)).  
Culturing the cells for a predetermined period of time to replicate the virus, wherein the cells are capable of producing more virus than a population of the isogenic cells. 
Also claimed is a method of producing a vaccine composition, comprising replicating a virus using the method described above, and the additional steps of harvesting the replicated virus or particles and preparing a vaccine composition from the harvested virus (claim 23).  Also claimed is a population of cells as described above (claim 26) and a method of producing a population of cells as described above, comprising introducing a genetic modification into one or more cells, screening the cells for the ability to produce more virus than isogenic cells lacking the modification, selecting one or more cells with the modification and requisite function, and optionally clonally expanding the selected cells (claim 28).
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 13-16, 23, 26, 28, 35, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of increased replication of an Orthomyxoviridae virus in cells genetically modified in their genome that knocks out expression of IFNAR1 compared to isogenic cells lacking the knock-out, a cell line with knocked-out expression of IFNAR1, method of producing a , does not reasonably provide enablement for any other non-IFNAR1 genes, nor a method of increasing Paramyxoviridae virus replication.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The breadth of the claims in various embodiments encompasses a replication method for Orthomyxoviridae and Paramyxoviridae viruses in any type of cell whose antiviral gene has been knocked out.  The nature of the invention is the increase of viral replication in cells compared to cell without the knock out. 
The prior art demonstrates increased influenza A production in cells having decreased IFNAR1; see Carvajal-Yepes et al. (Human Vaccines & Immunotherapeutics, September 2015, 11(9):2296-2304); CN 104694576 B, June 2015, of record in the IDS filed 2/19/2020), as well as various viruses from Paramyxoviridae (see WO 2014/199166, of record in the IDS filed 12/21/2018).
Example 2 of the instant specification discloses that disruption of IFNAR1 in DF-1 cells via siRNA knockdown resulted in an increase in avian influenza A viral titers without apparent toxic effect on cells, see Figure 4.  Concerning the effect of IFNAR1, the guidance and working example is limited to avian influenza A virus in DF-1 cells.  From Figures 4A and 4B (reproduced below), cell viability for the IFNAR1 knockdown is over 100% (higher than the control siNT1, which is at 100%), and viral titers are about 2 logs higher than the control (siNT1). 

    PNG
    media_image1.png
    555
    612
    media_image1.png
    Greyscale

	Additionally, in Example 4, an IFNAR1 knock-out (CRISPR/Cas9 RGEN system) DF-1 cell line was constructed and transfected with H1N1 strain A/WSN/1933, resulting in approximately three times higher yield than wild type cells as seen in Figure 8D.
The specification discloses one knock out embodiment, avian influenza A, demonstrated as having increased replication in Example 4.  While there are numerous examples of reduced expression via siRNA as seen in Figures 4A and 4B for influenza in DF-1 cells, and in Figure 9 for Hendra virus in HeLa cells, these results cannot be extrapolated to embodiments wherein the genes are knocked out.  The reason for the low level of predictability concerning knock out Briefing in Functional Genomics, 2011, 10(4):238-347) and Mucha et al. (Acta Biochimica Polonica, 2018, 65(2):277-286) as evidence for their assertion, cited in the IDS filed 1/13/2021.  Therefore, Applicant’s results observed with decreased expression (Figures 4A, 4B and 9) as a result of siRNA are not predictive of the knock-out embodiments by the claims.  Likewise, the one example of an IFNAR1 knock-out resulting in increased influenza (Orthomyxoviridae) is not sufficient to represent the breadth of viruses (Paramyxoviridae) having increased production in cells with any non-IFNAR1 gene knock-out. 
Additionally, it is noted that in Figures 4A, 4B and 9, there are numerous genes that have been identified as having reduced expression in cells resulting in increased virus replication for Orthomyxoviridae and Paramyxoviridae viruses.  While there are many identified genes, they are not sufficient to enable the genus of “antiviral gene” in claim 1, because each of the genes had to be identified and tested.  There is no general class of “antiviral genes” in the art, rather, Applicant had to identify and then test the genes as those listed in Figures 4A, 4B and 9, for example, before being able to classify them as “antiviral genes”. 
Therefore, in view of the breadth of the claims, the nature of the invention, the state of the prior art, the limited guidance and working examples, and lack of predictability, it would require undue experimentation to make or use the claimed invention.
Amendment of the claims to be limited to methods of replication of Orthomyxoviridae viruses in cells having a genomic modification introduced by a programmable nuclease that knocks out IFNAR1 expression compared to isogenic cells lacking the knock-out, would overcome this scope of enablement rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takaoka et al. (Science, June 2000, 288(5475):2357-2360, “Takaoka”).  Claim 26 is directed to a population of cells in vitro comprising a genetic modification in the genome of the cells introduced by a programmable nuclease which knocks-out the expression of an antiviral gene in the cells when compared to isogenic cells without the knock-out.  The cells are capable of producing more virus than the population of isogenic cells, wherein the virus is an Orthomyxoviridae or a Paramyxoviridae virus.  Takaoka discloses an in vitro population of IFNAR1-null mouse embryonic fibroblasts (see page 2357, second column last paragraph).  These cells are IFNAR1-null, thus the cell genome is genetically modified such that it does not express IFNAR1.  Although the method by which the cells are genetically modified is not by a programmable nuclease, the result is the same in terms of structure (genetic modification) and function (IFNAR1-null).  Although Takaoka does not appreciate the inherent property of the cells to facilitate higher replication of an Orthomyxoviridae virus compared to isogenic cells without the IFNAR1 mutation, Takaoka’s cells are expected to have had the same property since they have the same structure as is instantly claimed.  Therefore, the claim is rejected.
Conclusion
No claim is allowed.  Claim 36 is objected to because it is dependent on a rejected claim, but would otherwise be allowable if rewritten in independent form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648